        Case 3:20-cr-00036-DPJ-LRA Document 31 Filed 11/02/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF MISSISSIPPI
                                    NORTHERN DIVISION


 UNITED STATES OF AMERICA

 V.                                                      CRIMINAL NO. 3:20-CR-36-DPJ-LRA

 JASON MICHAEL BEASLEY

                                             ORDER
        On February 25, 2020, a federal grand jury charged Defendant Jason Michael Beasley, a

federal inmate, with violating 18 U.S.C. § 111(a)(1). Defendant seeks to exclude certain

evidence in limine. Mot. [21]. His motion is granted without prejudice to the Government’s

right to revisit these issues at trial.

I.      Background

        The Government alleges that on June 18, 2019, prison guards attempted to escort Beasley

from his cell to an office for a visual search. Beasley allegedly became combative, shoved a

guard, and caused him to “fall backwards in the stairwell.” Gov’t’s Resp. [26] at 2. Once they

subdued Beasley, the officers allegedly found a contraband cell phone in his possession.

        On July 22, 2020, the Government gave notice to Beasley that it intended to introduce the

cell phone at trial along with three prior convictions. Beasley filed his motion in limine to

preclude this evidence on September 28, 2020, and it has been fully briefed.

II.     Legal Standard

        As summarized by the Fifth Circuit Court of Appeals:

        A motion in limine is a motion made prior to trial for the purpose of prohibiting
        opposing counsel from mentioning the existence of, alluding to, or offering
        evidence on matters so highly prejudicial to the moving party that a timely
        motion to strike or an instruction by the court to the jury to disregard the
        offending matter cannot overcome its prejudicial influence on the jurors’ minds.
       Case 3:20-cr-00036-DPJ-LRA Document 31 Filed 11/02/20 Page 2 of 5




O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977) (citation and quotation marks

omitted). Significant here, an order granting a motion in limine does not preclude the party

sponsoring the evidence from revisiting the issue at trial. But that party must raise the issue

outside the jury’s presence. See El-Bawab v. Jackson State Univ., No. 3:15-CV-733-DPJ-FKB,

2018 WL 3715836, at *2 n.1 (S.D. Miss. Aug. 3, 2018).

III.   Analysis

       A.      The Cell Phone

       Beasley was charged with assaulting a prison guard, but he was not charged for the cell

phone he apparently possessed when the alleged assault occurred. Cell phones are prohibited in

federal prisons, so the evidence would constitute a so-called bad act.

       Federal Rule of Evidence 404(b)(1) states: “Evidence of a crime, wrong, or other act is

not admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” While Rule 404(b)(2) lists certain exceptions to

this prohibition, Rule 404(b) “only applies to extrinsic evidence and does not prohibit intrinsic

evidence.” United States v. Yi, 460 F.3d 623, 632 (5th Cir. 2006). Evidence is “‘intrinsic’ when

the evidence of the other act and the evidence of the crime charged are ‘inextricably intertwined’

or both acts are part of a ‘single criminal episode’ or other acts were necessary preliminaries to

the crime charged.” United States v. Williams, 900 F.2d 823, 825 (5th Cir. 1990) (quoting

United States v. Torres, 685 F.2d 921, 924 (5th Cir. 1982)).

       In his opening memorandum, Beasley says the Government has not explained how the

cell-phone evidence could be intrinsic and has not satisfied Rule 404(b)(2) if it is intrinsic. In its

response, the Government argues that “discovery of the cellular phone was part of the same

criminal episode and/or seen as inextricably intertwined with the events that immediately



                                                  2
       Case 3:20-cr-00036-DPJ-LRA Document 31 Filed 11/02/20 Page 3 of 5




preceded the recovery of the cellular phone that day.” Gov’t’s Resp. [26] at 3–4. It explains that

the cell phone “completes the narrative as it credibly provides the basis for the initial interaction

between the correctional officers and the defendant that day.” Id. at 4. Beasley did not reply to

this argument and instead “relie[d] on the arguments presented in the Motion to Exclude,” where

he merely asked the Government to explain the intrinsic nature of the evidence, which it did.

Def.’s Reply [27] at 1.

       If, as the Government contends, Beasley was escorted to the office to be searched for

contraband, then evidence that he possessed the cell phone would be intrinsic and would, among

other things, be relevant to his behavior—i.e., if he knew he was going to be searched while

actually possessing contraband, it might explain his behavior. At this point, however, the Court

has only the Government’s proffer regarding the nature of the interaction. If at trial the evidence

supports the Government’s factual assertions, then Rule 404(b)(1) will be no impediment to

admissibility of intrinsic evidence. But for now, the motion is granted.

       B.      Prior Convictions

       Beasley seeks an order preventing the Government from using his prior convictions for

impeachment purposes at trial. While the Government’s initial notice included other crimes, the

Government’s response to Beasley’s motion narrows the list to the following:

       1.      On or about September 26, 2008, Defendant’s plea of guilty in the
       Western District of Tennessee, for Felon in Possession of a Weapon in violation
       of Title 18 U.S.C. § 922(g);

       2.      On or about June 23, 2008, Defendant’s plea of guilty in the Circuit
       Court of Benton County, Camden Tennessee, for Initiate Process to
       Manufacture Methamphetamine, Evading Arrest and Theft of Property over
       $1,000.

Gov’t’s Resp. [26] at 5.




                                                  3
       Case 3:20-cr-00036-DPJ-LRA Document 31 Filed 11/02/20 Page 4 of 5




       Federal Rule of Evidence 609 addresses evidence of prior convictions and states in

relevant part as follows:


       The following rules apply to attacking a witness’s character for truthfulness by
       evidence of a criminal conviction:

       (1) for a crime that, in the convicting jurisdiction, was punishable by death or by
       imprisonment for more than one year, the evidence:

               (A) must be admitted, subject to Rule 403, in a civil case or in a criminal
               case in which the witness is not a defendant; and

               (B) must be admitted in a criminal case in which the witness is a
               defendant, if the probative value of the evidence outweighs its prejudicial
               effect to that defendant; and

       (2) for any crime regardless of the punishment, the evidence must be admitted if
       the court can readily determine that establishing the elements of the crime
       required proving—or the witness’s admitting—a dishonest act or false statement.

Fed. R. Evid. 609. Here, the Government focuses on Rule 609(a)(2).

       As an initial point, Beasley’s motion must be granted because he has not yet taken the

stand and may elect to remain silent. Informing the jury of these specific convictions would not

satisfy Rule 609 because it is a rule of impeachment. If Beasley does testify, then it is not

apparent that the crimes the Government wishes to offer would satisfy Rule 609(a)(2).1




1
  The Government’s response is a little confusing in this respect. Some of the other crimes might
satisfy Rule 609(a)(1), and indeed Beasley felt compelled to address that rule in his reply. But
the Government has not yet asserted that argument, so the Court will not address it. Second, the
Government’s notice included additional prior convictions, one of which might conceivably
satisfy Rule 609(a)(2)—“Obstruction by Disguise.” See Gov’t’s Not. [16] at 2. The
Government did not include that offense in its response, so the Court did not research the
elements of that Florida state-law offense to determine whether it satisfies Rule 609(a)(2). The
Government no doubt has its reasons for excluding it.
                                                 4
       Case 3:20-cr-00036-DPJ-LRA Document 31 Filed 11/02/20 Page 5 of 5




       Under Rule 609(a)(2), the prior crime “must be admitted” if the elements of that

conviction required proof of “a dishonest act or false statement.” The Conference Committee

Notes explain that the phrase “dishonesty and false statement” means

       crimes such as perjury or subornation of perjury, false statement, criminal fraud,
       embezzlement, or false pretense, or any other offense in the nature of crimen
       falsi, the commission of which involves some element of deceit, untruthfulness,
       or falsification bearing on the accused's propensity to testify truthfully.

The Government has not explained how the elements of the convictions for firearm possession,

evading arrest, or theft of property involve they type of dishonesty required under Rule

609(a)(2). Accordingly, Beasley’s motion is granted on this alternative basis.

IV.    Conclusion

       For the reasons stated, Beasley’s motion in limine is hereby granted. The Government

may not mention the cell phone or the prior convictions in the presence of the jury without first

obtaining a ruling from the Court that the evidence has become admissible.

       SO ORDERED AND ADJUDGED this the 2nd day of November, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 5
